Citation Nr: 0728144	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
radical prostatectomy.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In that decision the RO, among 
other things, granted service connection for the residuals of 
a radical prostatectomy and assigned a noncompensable rating 
effective in March 2002.  

In an April 2005 decision, the Board denied a compensable 
rating for the residuals.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2006, the veteran and Secretary of VA filed a joint motion 
for remand.  By order dated May 2006, the Court vacated the 
April 2005 Board decision and remanded the matter for 
compliance with the joint motion.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  Since March 2002, resolving all reasonable doubt in favor 
of the veteran, his residuals of a radical prostatectomy have 
manifested in a daytime voiding interval of two hours and 
awakening to void three to four times per night.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more, for the 
residuals of a radical prostatectomy are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2003); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, 
Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed 
to substantiate his claim, including the need for evidence of 
current treatment, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant, especially given the favorable nature of this 
decision.  See Sanders, 487 F.3d 881.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's residuals of a radical prostatectomy have been 
assigned a noncompensable rating under Diagnostic Code 7527, 
38 C.F.R. § 4.115b (2006).

Pursuant to Diagnostic Code 7527, residuals of prostate gland 
injuries, infections, and hypertrophy are evaluated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. §§ 4.115a, 4.115b.  Voiding 
dysfunction manifested by urinary frequency with daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night is evaluated at 10 percent 
disabling.  Daytime voiding interval between one and two 
hours or; awakening to void three to four times per night is 
evaluated at 20 percent disabling.  Lastly, daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night is evaluated at 40 percent disabling.  
38 C.F.R. § 4.115a.

Where a veteran suffers from voiding dysfunction with urine 
leakage or incontinence that requires the use of an appliance 
or the wearing of absorbent materials which must be changed 
less than 2 times per day, a 20 percent evaluation is 
assigned. A 40 percent evaluation is warranted when voiding 
dysfunction requires the use of an appliance or the wearing 
of absorbent materials which must be changed more than 2 to 4 
times per day.  A 60 percent evaluation is warranted when 
voiding dysfunction requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a non-compensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 20 
percent evaluation is warranted for urinary tract infection 
with recurrent symptomatic infection requiring drainage, 
frequent hospitalization (greater than two times a year), 
and/or requiring continuous intensive management.  Id.

Associated with the veteran's claims file are his treatment 
records from after his June 1998 radical prostatectomy.  
Specifically, the veteran's prostate-specific antigen levels 
(PSAs) from July 1998 to August 1999 were less than 0.2, in 
November 1999 it was zero, and in September 2001 it was less 
than 0.1.

Also of record are private treatment and hospitalization 
records for treatment of the veteran's non-Hodgkin's 
lymphoma.  A March 2002 consultation note showed no 
complaints regarding the genitourinary system.  Similarly, a 
May 2002 physician's letter stated that the veteran has had 
no urinary complaints.  A January 2003 record also noted a 
normal genitourinary system.  Lastly, a March 2003 admission 
report continues to reflect that the veteran denied having 
urinary complaints.

An October 2003 VA medical examination report reflects that 
the veteran's prostate cancer was confined to the capsule and 
no metastasis had occurred.  The veteran reported that had 
not received any chemotherapy or radiation therapy.  He 
stated that he was doing fine and had not had any worsening 
of the symptoms since the radical prostatectomy.  He denied 
any urinary tract infection after prostate surgery or any 
increase or weakness of the stream of urination post surgery.  
He denied any urinary incontinence or having used any 
sanitary pad for incontinence.  He denied any obstruction of 
the urination and stated that he usually gets up in the night 
three to four times to urinate, which has occurred all of his 
life.

Physical examination revealed that the veteran was a 
moderately obese male who was in no acute distress.  He was 
able to climb on the examination table.  The veteran's PSA 
was within normal limits.  The examiner diagnosed status post 
radical prostatectomy without any residuals.

In the veteran's December 2003 substantive appeal he stated 
that he has had problems with urination since the removal of 
his prostate.  He indicated that he has to urinate about 
every two hours 24 hours a day and that it interferes with 
his sleep.  He stated he did not feel that this problem was 
properly documented during his October 2003 VA examination.

Given the above, the Board observes that the veteran's only 
symptom pertains to urinary frequency.  Although private 
medical records reflect no urinary complaints, the veteran 
reported waking up in the night to urinate three to four 
times at his VA examination.  Additionally, on his 
substantive appeal he stated that he has to urinate every two 
hours.  In this regard, the Board observes that the veteran 
is competent to report on what he experiences.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that since 
March 2002 his residuals of a radical prostatectomy have 
manifested in a daytime voiding interval between one and two 
hours and awakening to void three to four times per night.  
As such, his disability warrants a 20 percent rating.  A 
higher rating is not warranted as his disability is not 
reflective of a daytime voiding interval less than one hour 
or awakening to void five or more times per night.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  


ORDER

A 20 percent rating for residuals of a radical prostatectomy 
is granted, subject to the provisions governing the award of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


